

North Central Bancshares, Inc.
 
Employment Agreement
 
This Employment Agreement ("Agreement") made and entered into as of July 27,
2007 by and between North Central Bancshares, Inc., a publicly held business
corporation organized and operating under the laws of the State of Iowa and
having an office at 825 Central Avenue, Fort Dodge, Iowa 50501 ("Holding
Company") and Kyle C. Cook, an individual residing at 1209 N.W. Boulder Brook
Drive, Ankeny, Iowa 50023 ("Mr. Cook").
 
W i t n e s s e t h :
 
Whereas, Mr. Cook, effective June 11, 2007, currently serves First Federal
Savings Bank of Iowa ("Bank") in the capacity of Chief Financial Officer; and
 
Whereas, the Bank is a wholly owned subsidiary of the Holding Company; and
 
Whereas, the Holding Company desires to employ Mr. Cook in the capacity of Chief
Financial Officer and desires to assure for itself the services of Mr. Cook for
the period provided in this Agreement; and
 
Whereas, Mr. Cook is willing to continue to serve the Holding Company on the
terms and conditions hereinafter set forth;
 
Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Holding Company and Mr. Cook hereby agree
as follows:
 
Section 1. Employment.
 
The Holding Company agrees to continue to employ Mr. Cook, and Mr. Cook hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.
 
Section 2. Employment Period; Remaining Unexpired Employment Period.
 
(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this section 2 (“Employment
Period”). The Employment Period shall be for an initial term of three years
beginning on the date of this Agreement (and ending on the third anniversary
date of this Agreement plus such extensions, if any, as are provided by the
Board of Directors of the Holding Company (“Board”) pursuant to section 2(b).)
 
(b) Beginning on the date of this Agreement, the Employment Period shall
automatically be extended for one (1) additional day each day, unless either the
Holding Company or Mr. Cook elects not to extend the Agreement further by giving
written notice to the other party in which case the Employment Period shall end
on the third anniversary of the date on which such written notice is given. For
all purposes of this Agreement, the term “Remaining Unexpired Employment Period”
as of any date shall mean the period beginning on such date and ending on: (i)
if a notice of non-extension has been given in accordance with this section
2(b), the third anniversary of the date on which such notice is given; and (ii)
in all other cases, the third anniversary of the date as of which the Remaining
Unexpired Employment Period is being determined. Upon termination of Mr. Cook's
employment with the Holding Company for any reason whatsoever, any daily
extensions provided pursuant to this section 2(b), if not therefore
discontinued, shall automatically cease.
 
Page 1 of 18

--------------------------------------------------------------------------------


 
(c) Nothing in this Agreement shall be deemed to prohibit the Holding Company at
any time from terminating Mr. Cook's employment during the Employment Period
with or without notice for any reason; provided, however, that the relative
rights and obligations of the Holding Company and Mr. Cook in the event of any
such termination shall be determined under this Agreement.
 
Section 3. Duties.
 
Mr. Cook shall serve as Chief Financial Officer of the Holding Company, having
such power, authority and responsibility and performing such duties as are
prescribed by or under the By-Laws of the Holding Company and as are customarily
associated with such position. Mr. Cook shall devote his full business time and
attention (other than during weekends, holidays, approved vacation periods, and
periods of illness or approved leaves of absence) to the business and affairs of
the Holding Company and shall use his best efforts to advance the interests of
the Holding Company.
 
Section 4. Cash Compensation.
 
In consideration for the services to be rendered by Mr. Cook hereunder, the
Holding Company shall pay to him a salary no less than the rate in effect on the
date of this agreement, payable in approximately equal installments in
accordance with the Holding Company's customary payroll practices for senior
officers. At least annually during the Employment Period, the Board shall review
Mr. Cook's annual rate of salary and may, in its discretion, approve an increase
therein. In addition to salary, Mr. Cook may receive other cash compensation
from the Holding Company for services hereunder at such times, in such amounts
and on such terms and conditions as the Board may determine from time to time.
In the event that Mr. Cook receives a salary from the Bank in addition to or in
lieu of a salary from the Holding Company, any reference herein to salary shall
be a reference to the aggregate of the salaries paid or payable by the Bank and
the Holding Company.
 
Section 5. Employee Benefit Plans and Programs.
 
During the Employment Period, Mr. Cook shall be treated as an employee of the
Holding Company and shall be eligible to participate in and receive benefits
under any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long-term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover employees of, the Holding
Company, in accordance with the terms and conditions of such employee benefit
plans and programs and compensation plans and programs and consistent with the
Holding Company's customary practices.
 
Page 2 of 18

--------------------------------------------------------------------------------


 
Section 6. Indemnification and Insurance.
 
(a) During the Employment Period and until the expiration of the time provided
by law for the commencement of any judicial or administrative proceeding on the
basis of such service, the Holding Company shall cause Mr. Cook to be covered by
and named as an insured under any policy or contract of insurance obtained by it
to insure its directors and officers against personal liability for acts or
omissions in connection with service as an officer or director of the Holding
Company or service in other capacities at the request of the Holding Company.
The coverage provided to Mr. Cook pursuant to this section 6 shall be of the
same scope and on the same terms and conditions as the coverage (if any)
provided to other officers or directors of the Holding Company.
 
(b) To the maximum extent permitted under applicable law, during the Employment
Period and until the expiration of the time provided by law for the commencement
of any judicial or administrative proceeding on the basis of such service, the
Holding Company shall indemnify, and shall cause its subsidiaries and affiliates
to indemnify Mr. Cook against and hold him harmless from any costs, liabilities,
losses and exposures to the fullest extent and on the most favorable terms and
conditions that similar indemnification is offered to any director or officer of
the Holding Company or any subsidiary or affiliate thereof. This section 6(b)
shall not be applicable where section 19 is applicable. [No indemnification
shall be paid that would violate 12 U.S.C. 1828(k) or any regulations
promulgated thereunder, or 12 C.F.R. 545.121.]
 
Section 7. Outside Activities.
 
Mr. Cook may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his duties under this Agreement. Mr. Cook may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder, provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Holding Company and generally
applicable to all similarly situated executives. Mr. Cook may also serve as an
officer or director of the Bank on such terms and conditions as the Holding
Company and the Bank may mutually agree upon, and such service shall not be
deemed to materially interfere with Mr. Cook's performance of his duties
hereunder or otherwise result in a material breach of this Agreement.
 
Page 3 of 18

--------------------------------------------------------------------------------


 
Section 8. Working Facilities and Expenses.
 
Mr. Cook's principal place of employment shall be at the Bank’s office at 120 S.
68th St., West Des Moines, Iowa 50266, or at such other location as the Holding
Company and Mr. Cook may mutually agree upon. The Holding Company shall provide
Mr. Cook at his principal place of employment with a private office, secretarial
services, and other support services and facilities suitable to his position
with the Holding Company and necessary or appropriate in connection with the
performance of his assigned duties under this Agreement. The Holding Company
shall reimburse Mr. Cook for his ordinary and necessary business expenses,
including, without limitation, mileage reimbursement at the official current IRS
mileage reimbursement rate for business use of his personal automobile, fees for
memberships in such clubs and organizations as Mr. Cook and the Holding Company
shall mutually agree are necessary and appropriate for business purposes, and
his travel and entertainment expenses incurred in connection with the
performance of his duties under this Agreement, in each case upon presentation
to the Holding Company of an itemized account of such expenses in such form as
the Holding Company may reasonably require.
 
Section 9. Termination of Employment with Severance Benefits
 
(a) Mr. Cook shall be entitled to the severance benefits described herein in the
event that his employment with the Holding Company terminates during the
Employment Period under any of the following circumstances:
 
(i) Mr. Cook's voluntary resignation from employment with the Holding Company
within ninety (90) days following:
 
(A) the failure of the Board to appoint or re-appoint or elect or re-elect Mr.
Cook to the office of Chief Financial Officer (or a more senior office) of the
Holding Company;
 
(B) the failure of the stockholders of the Holding Company to elect or re-elect
Mr. Cook or the failure of the Board (or the nominating committee thereof) to
nominate Mr. Cook for such election or re-election;
 
(C) the expiration of a thirty (30) day period following the date on which Mr.
Cook gives written notice to the Holding Company of its material failure,
whether by amendment of the Holding Company's Articles of Incorporation or
By-laws, action of the Board or the Holding Company's stockholders or otherwise,
to vest in Mr. Cook the functions, duties, or responsibilities prescribed in
section 3 of this Agreement, unless, during such thirty (30) day period, the
Holding Company fully cures such failure in a manner determined by Mr. Cook, in
his discretion, to be satisfactory; or
 
(D) the expiration of a thirty (30) day period following the date on which Mr.
Cook gives written notice to the Holding Company of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation any reduction of Mr. Cook's rate of base salary in effect from time
to time and any change in the terms and conditions of any compensation or
benefit program in which Mr. Cook participates which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such thirty (30) day
period, the Holding Company fully cures such failure; or
 
Page 4 of 18

--------------------------------------------------------------------------------


 
(ii) the termination of Mr. Cook's employment with the Holding Company for any
other reason not described in section 10(a).
 
In such event, then, the Holding Company shall provide the benefits and pay to
Mr. Cook the amounts described in section 9(b).
 
(b) Upon the termination of Mr. Cook's employment with the Holding Company under
circumstances described in section 9(a) of this Agreement, the Holding Company
shall pay and provide to Mr. Cook (or, in the event of his death, to his
estate):
 
(i) his earned but unpaid compensation as of the date of the termination of his
employment with the Holding Company, such payment to be made at the time and in
the manner prescribed by law applicable to the payment of wages;
 
(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Holding Company's officers and employees;
 
(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance benefits, in
addition to that provided pursuant to section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for Mr. Cook, for the Remaining Unexpired Employment
Period, coverage equivalent to the coverage to which he would have been entitled
under such plans (as in effect on the date of his termination of employment, or,
if his termination of employment occurs after a Change of Control, on the date
of such Change of Control, whichever benefits are greater), if he had continued
working for the Holding Company during the Remaining Unexpired Employment Period
at the highest annual rate of compensation achieved during that portion of the
Employment Period which is prior to Mr. Cook's termination of employment with
the Holding Company;
 
(iv) thirty (30) days following his termination of employment with the Holding
Company, a lump sum payment, in an amount equal to the present value of the
salary that Mr. Cook would have earned if he had continued working for the
Holding Company during the Remaining Unexpired Employment Period at the highest
annual rate of salary achieved during that portion of the Employment Period
which is prior to Mr. Cook's termination of employment with the Holding Company,
where such present value is to be determined using a discount rate equal to the
applicable short-term federal rate prescribed under section 1274(d) of the
Internal Revenue Code of 1986 ("Code") (the “Short Term AFR”), compounded using
the compounding period corresponding to the Holding Company's regular payroll
periods for its officers, such lump sum to be paid in lieu of all other payments
of salary provided for under this Agreement in respect of the period following
any such termination;
 
Page 5 of 18

--------------------------------------------------------------------------------


 
(v) thirty (30) days following his termination of employment with the Holding
Company, a lump sum payment in an amount equal to the product of (A) the Bank’s
“normal cost” for its tax-qualified defined benefit plan for the most recently
completed fiscal year of the plan (expressed as a percentage of the compensation
recognized in the plan’s benefit formula and determined by, or on the basis of
information furnished by, the plan’s actuary), multiplied by (B) the amount
payable under section 9(b)(iv);
 
(vi) within thirty (30) days following his termination of employment with the
Holding Company, a lump sum payment in an amount equal to the present value of
the additional employer contributions (or if greater in the case of a leveraged
employee stock ownership plan or similar arrangement, the additional assets
allocable to him through debt service, based on the fair market value of such
assets at termination of employment) to which he would have been entitled under
any and all qualified and non-qualified defined contribution plans maintained
by, or covering employees of, the Holding Company, if he were 100% vested
thereunder and had continued working for the Holding Company during the
Remaining Unexpired Employment Period at the highest annual rate of compensation
achieved during that portion of the Employment Period which is prior to Mr.
Cook's termination of employment with the Holding Company, and making the
maximum amount of employee contributions, if any, required under such plan or
plans, such present value to be determined on the basis of a discount rate,
compounded using the compounding period that corresponds to the frequency with
which employer contributions are made to the relevant plan, equal to the Short
Term AFR;
 
(vii) the payments that would have been made to Mr. Cook under any cash bonus or
long-term or short-term cash incentive compensation plan maintained by, or
covering employees of, the Holding Company if he had continued working for the
Holding Company during the Remaining Unexpired Employment Period and had earned
the maximum bonus or incentive award in each calendar year that ends during the
Remaining Unexpired Employment Period, each annual payment to be equal to the
product of:
 
(A) the maximum percentage rate at which an award was ever available to Mr. Cook
under such incentive compensation plan; multiplied by
 
(B) the salary that would have been paid to Mr. Cook during each such calendar
year at the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to Mr. Cook's termination of employment with
the Holding Company;
 
Page 6 of 18

--------------------------------------------------------------------------------


 
where such payments are to be made (without discounting for early payment)
thirty (30) days following Mr. Cook's termination of employment;
 
(viii) Mr. Cook shall be deemed fully vested in all options and appreciation
rights under any stock option or appreciation rights plan or program maintained
by, or covering employees of, the Holding Company, even if he is not vested
under such plan or program;
 
(ix) Mr. Cook shall be deemed fully vested in all shares awarded under any
restricted stock plan maintained by, or covering employees of, the Holding
Company, even if he is not vested under such plan.
 
The Holding Company and Mr. Cook hereby stipulate that the damages which may be
incurred by Mr. Cook following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to Mr. Cook's efforts, if any, to
mitigate damages. The Holding Company and Mr. Cook further agree that the
Holding Company may condition the payments and benefits (if any) due under
sections 9(b)(iii), (iv), (v), (vi) and (vii) on the receipt, not later than
thirty (30) days after termination of employment, of Mr. Cook's resignation from
any and all positions which he holds as an officer, director or committee member
with respect to the Holding Company, the Bank or any subsidiary or affiliate of
either of them; provided that the Holding Company requests such resignations in
writing not later than twenty (20) days after termination of employment.
 
Section 10. Termination without Additional Holding Company Liability.
 
(a) In the event that Mr. Cook's employment with the Holding Company shall
terminate during the Employment Period on account of:
 
(i) the discharge of Mr. Cook for "cause," which, for purposes of this Agreement
shall mean personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order, or any material
breach of this Agreement, in each case as measured against standards generally
prevailing at the relevant time in the savings and community banking industry;
provided, however, that Mr. Cook shall not be deemed to have been discharged for
cause unless and until he shall have received a written notice of termination
from the Board, accompanied by a resolution duly adopted by affirmative vote of
a majority of the entire Board at a meeting called and held for such purpose
(after reasonable notice to Mr. Cook and a reasonable opportunity for Mr. Cook
to make oral and written presentations to the members of the Board, on his own
behalf, or through a representative, who may be his legal counsel, to refute the
grounds for the proposed determination) finding that in the good faith opinion
of the Board grounds exist for discharging Mr. Cook for cause; or
 
Page 7 of 18

--------------------------------------------------------------------------------


 
(ii) Mr. Cook's voluntary resignation from employment with the Bank for reasons
other than those specified in section 9(a)(i) or section 11(b);
 
(iii) Mr. Cook's death; or
 
(iv) a determination that Mr. Cook is eligible for long-term disability benefits
under the Bank's long-term disability insurance program or, if there is no such
program, under the federal Social Security Act;
 
then the Holding Company shall have no further obligations under this Agreement,
other than the payment to Mr. Cook (or, in the event of his death, to his
estate) of his earned but unpaid compensation as of the date of the termination
of his employment, and the provision of such other benefits, if any, to which he
is entitled as a former employee under the employee benefit plans and programs
and compensation plans and programs maintained by, or covering employees of, the
Holding Company.
 
Section 11. Termination Upon or Following a Change of Control.
 
(a) A Change of Control of the Holding Company ("Change of Control") shall be
deemed to have occurred upon the happening of any of the following events:
 
(i) approval by the stockholders of the Holding Company of a transaction that
would result in the reorganization, merger or consolidation of the Holding
Company with one or more other persons, other than a transaction following
which:
 
(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51% of the outstanding equity ownership interests in the Holding Company;
and
 
(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Holding Company;
 
(ii) the acquisition of all or substantially all of the assets of the Holding
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of the outstanding securities of the
Holding Company entitled to vote generally in the election of directors by any
person or by any persons acting in concert, or approval by the stockholders of
the Holding Company of any transaction which would result in such an
acquisition; or
 
Page 8 of 18

--------------------------------------------------------------------------------


 
(iii) a complete liquidation or dissolution of the Holding Company, or approval
by the stockholders of the Holding Company of a plan for such liquidation or
dissolution; or
 
(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the board of directors of the Holding Company do not
belong to any of the following groups:
 
(A) individuals who were members of the Board of the Holding Company on the date
of this Agreement; or
 
(B) individuals who first became members of the Board of the Holding Company
after the date of this Agreement either:
 
(I) upon election to serve as a member of the Board of the Holding Company by
affirmative vote of three-quarters of the members of such board, or of a
nominating committee thereof, in office at the time of such first election; or
 
(II) upon election by the stockholders of the Holding Company to serve as a
member of the Board of the Holding Company, but only if nominated for election
by affirmative vote of three-quarters of the members of the Board of the Holding
Company, or of a nominating committee thereof, in office at the time of such
first nomination;
 
provided, however, that such individual's election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of the Holding Company; or
 
(v) any event which would be described in section 11(a)(i), (ii), (iii) or (iv)
if the term "Bank" were substituted for the term "Holding Company" therein.
 
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Holding Company, the
Bank, or any affiliate or subsidiary of either of them, by the Holding Company,
the Bank, or any affiliate or subsidiary of either of them, or by any employee
benefit plan maintained by any of them. For purposes of this section 11(a), the
term "person" shall have the meaning assigned to it under sections 13(d)(3) or
14(d)(2) of the Exchange Act.
 
Page 9 of 18

--------------------------------------------------------------------------------


 
(b) In the event of a Change of Control, Mr. Cook shall be entitled to the
payments and benefits contemplated by section 9(b) in the event of his
termination employment with the Holding Company under any of the circumstances
described in section 9(a) of this Agreement or under any of the following
circumstances:
 
(i) resignation, voluntary or otherwise, by Mr. Cook at any time during the
Employment Period and within ninety (90) days following his demotion, loss of
title, office or significant authority or responsibility, or following any
reduction in any element of his package of compensation and benefits;
 
(ii) resignation, voluntary or otherwise, by Mr. Cook at any time during the
Employment Period and within ninety (90) days following any relocation of his
principal place of employment or any change in working conditions at such
principal place of employment which is embarrassing, derogatory or otherwise
adverse;
 
(iii) resignation, voluntary or otherwise, by Mr. Cook at any time during the
Employment Period following the failure of any successor to the Holding Company
in the Change of Control to include Mr. Cook in any compensation or benefit
program maintained by it or covering any of its executive officers, unless Mr.
Cook is already covered by a substantially similar plan of the Holding Company
which is at least as favorable to him; or
 
(iv) resignation, voluntary or otherwise, for any reason whatsoever following
the expiration of a transition period of thirty days beginning on the effective
date of the Change of Control (or such longer period, not to exceed ninety (90)
days beginning on the effective date of the Change in Control, as the Bank or
its successor may reasonably request) to facilitate a transfer of management
responsibilities.
 
Section 12. Maximum Limitations on Severance Benefits.
 
Notwithstanding anything in this Agreement to the contrary, if (a) the making of
payments and the provision of benefits to Mr. Cook under this Agreement would
cause Mr. Cook to be subject to the excise tax imposed under section 4999 of the
Code and (b) the limitation of Mr. Cook's payments and benefits to the maximum
amount permitted without the imposition of the excise tax imposed under section
4999 of the Code would require a reduction in payments and benefits that is less
than or equal to the excise tax that otherwise would be imposed, then the
payments and benefits made to Mr. Cook under this Agreement shall be limited, in
such manner as Mr. Cook, in his discretion, may determine, to the maximum amount
that may be paid without resulting in the imposition of an excise tax under
section 4999 of the Code.
 
Page 10 of 18

--------------------------------------------------------------------------------


 
Section 13. Covenant Not to Compete.
 
Mr. Cook hereby covenants and agrees that, in the event of his termination of
employment with the Holding Company prior to the expiration of the Employment
Period, for a period of one (1) year following the date of his termination of
employment with the Holding Company (or, if less, for the Remaining Unexpired
Employment Period), he shall not, without the written consent of the Holding
Company, become an officer, employee, consultant, director or trustee of any
savings bank, savings and loan association, savings and loan holding company,
bank or bank holding company, or any direct or indirect subsidiary or affiliate
of any such entity, that entails working in any city, town or county in which
the Bank or the Holding Company has an office or has filed an application for
regulatory approval to establish an office, determined as of the effective date
of Mr. Cook's termination of employment; provided, however, that this section 13
shall not apply if Mr. Cook's employment is terminated for the reasons set forth
in section 9(a) or section 11(b); and provided, further, that if Mr. Cook's
employment shall be terminated on account of disability as provided in section
10(d) of this Agreement, this section 13 shall not prevent Mr. Cook from
accepting any position or performing any services if (a) he first offers, by
written notice, to accept a similar position with, or perform similar services
for, the Holding Company on substantially the same terms and conditions and (b)
the Holding Company declines to accept such offer within ten (10) days after
such notice is given. If Mr. Cook resigns voluntarily with advance written
notice, any period of employment with the Holding Company after giving notice
and before the effective date of his termination of employment shall count as a
part of the non-compete period.
 
Section 14. Confidentiality.
 
Unless he obtains the prior written consent of the Holding Company, Mr. Cook
shall keep confidential and shall refrain from using for the benefit of himself,
or any person or entity other than the Holding Company or any entity which is a
subsidiary of the Holding Company or of which the Holding Company is a
subsidiary, any material document or information obtained from the Holding
Company, or from its parent or subsidiaries, in the course of his employment
with any of them concerning their properties, operations or business (unless
such document or information is readily ascertainable from public or published
information or trade sources or has otherwise been made available to the public
through no fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this section 14
shall prevent Mr. Cook, with or without the Holding Company's consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding to the extent
that such participation or disclosure is required under applicable law.
 
Section 15. Solicitation.
 
Mr. Cook hereby covenants and agrees that, for a period of one (1) year
following his termination of employment with the Holding Company, he shall not,
without the written consent of the Holding Company, either directly or
indirectly:
 
(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Holding Company, the Bank or any
affiliate, as of the date of this Agreement, of either of them, to terminate his
or her employment and accept employment or become affiliated with, or provide
services for compensation in any capacity whatsoever to, any savings bank,
savings and loan association, bank, bank holding company, savings and loan
holding company, or other institution engaged in the business of accepting
deposits and making loans, doing business in any city, town or county in which
the Bank or the Holding Company has an office or has filed an application for
regulatory approval to establish an office, determined as of the date of this
Agreement;
 
Page 11 of 18

--------------------------------------------------------------------------------


 
(b) provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits and making loans, doing business
in any city, town or county in which the Bank or the Holding Company has an
office or has filed an application for regulatory approval to establish an
office, determined as of the date of this Agreement, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Holding Company, the Bank, or any
affiliate, as of the date of this Agreement, of either of them, to terminate his
or her employment and accept employment or become affiliated with, or provide
services for compensation in any capacity whatsoever to, such savings bank,
savings and loan association, bank, bank holding company, savings and loan
holding company, or other institution engaged in the business of accepting
deposits and making loans; or
 
(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Holding Company to
terminate an existing business or commercial relationship with the Holding
Company.
 
If Mr. Cook resigns voluntarily with advance written notice, any period of
employment with the Holding Company after giving notice and before the effective
date of his termination of employment shall count as part of the
non-solicitation period.
 
Section 16. No Effect on Employee Benefit Plans or Programs.
 
The termination of Mr. Cook's employment during the term of this Agreement or
thereafter, whether by the Holding Company or by Mr. Cook, shall have no effect
on the rights and obligations of the parties hereto under the Holding Company's
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long-term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or
programs, as may be maintained by, or cover employees of, the Holding Company
from time to time.
 
Section 17. Successors and Assigns.
 
This Agreement will inure to the benefit of and be binding upon Mr. Cook, his
legal representatives and testate or intestate distributees, and the Holding
Company and its successors and assigns, including any successor by merger or
consolidation or any other person or firm or corporation to which all or
substantially all of the assets and business of the Holding Company may be sold
or otherwise transferred. Failure of the Holding Company to obtain from any
successor its express written assumption of the Holding Company's obligations
hereunder at least sixty (60) days in advance of the scheduled effective date of
any such succession shall be deemed a material breach of this Agreement unless
cured within ten (10) days after notice thereof by Mr. Cook to the Holding
Company.
 
Page 12 of 18

--------------------------------------------------------------------------------


 
Section 18. Notices.
 
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
If to Mr. Cook:
 
Mr. Kyle C. Cook
[         ]
[         ]

If to the Holding Company:


North Central Bancshares, Inc.
825 Central Avenue
P.O. Box 1237
Fort Dodge, Iowa 50501


Attention: Corporate Secretary


with a copy to:


Thacher Proffitt & Wood LLP
Two World Financial Center
New York, New York 10281


Attention: W. Edward Bright, Esq.
 
Section 19. Indemnification for Attorneys' Fees.
 
From and after the earliest date on which a Change of Control occurs, the
Holding Company shall indemnify, hold harmless and defend Mr. Cook against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that Mr. Cook shall have substantially prevailed
on the merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding, or in a
settlement. For purposes of this Agreement, any settlement agreement which
provides for payment of any amounts in settlement of the Holding Company's
obligations hereunder shall be conclusive evidence of Mr. Cook's entitlement to
indemnification hereunder, and any such indemnification payments shall be in
addition to amounts payable pursuant to such settlement agreement, unless such
settlement agreement expressly provides otherwise.
 
Page 13 of 18

--------------------------------------------------------------------------------


 
Section 20. Severability.
 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
Section 21. Waiver.
 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
Section 22. Counterparts.
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
 
Section 23. Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of Iowa applicable to
contracts entered into and to be performed entirely within the State of Iowa.
 
Section 24. Headings and Construction.
 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
Section 25. Entire Agreement; Modifications.
 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.
 
Page 14 of 18

--------------------------------------------------------------------------------


 
Section 26. Guarantee.
 
The Holding Company hereby guarantees the payment by the Bank of any benefits
and compensation to which Mr. Cook is or may be entitled to under the terms and
conditions of the employment agreement dated as of the 27th day of July, 2007
between the Bank and Mr. Cook, a copy of which is attached hereto as Exhibit A
("Bank Agreement").
 
Section 27. Non-duplication.
 
In the event that Mr. Cook shall perform services for the Bank or any other
direct or indirect subsidiary of the Holding Company, any compensation or
benefits provided to Mr. Cook by such other employer shall be applied to offset
the obligations of the Holding Company hereunder, it being intended that this
Agreement set forth the aggregate compensation and benefits payable to Mr. Cook
for all services to the Holding Company and all of its direct or indirect
subsidiaries.
 
Section 28. Survival.
 
The provisions of sections 6, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 26, 29
and 30 shall survive the expiration of the Employment Period or termination of
this Agreement.
 
Section 29. Equitable Remedies.
 
The Holding Company and Mr. Cook hereby stipulate that money damages are an
inadequate remedy for violations of sections 6(a), 13, 14 or 15 of this
Agreement and agree that equitable remedies, including, without limitations, the
remedies of specific performance and injunctive relief, shall be available with
respect to the enforcement of such provisions.
 
Section 30. Required Regulatory Provisions.
 
The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Holding Company:
 
(a) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to Mr. Cook under section 9(b)
hereof (exclusive of amounts described in section 9(b)(i), (viii) and (ix))
exceed the value of three times Mr. Cook's average annual total compensation for
the last five consecutive calendar years to end prior to his termination of
employment with the Holding Company (or for his entire period of employment with
the Holding Company if less than five calendar years).
 
(b) Notwithstanding anything herein contained to the contrary, any payments to
Mr. Cook by the Holding Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act ("FDI Act"), 12 U.S.C. §1828(k), and
Federal Deposit Insurance Corporation regulation 12 C.F.R. Part 359, Golden
Parachute and Indemnification Payments.
 
Page 15 of 18

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything herein contained to the contrary, if Mr. Cook is
suspended and/or temporarily prohibited from participating in the conduct of the
affairs of the Holding Company pursuant to a notice served under section 8(e)(3)
or 8(g)(1) of the FDI Act (12 U.S.C. §1818(e)(3) or 1818(g)(1)), the Holding
Company's obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Holding Company, in its discretion, may (i)
pay to Mr. Cook all or part of the compensation withheld while the Holding
Company's obligations hereunder were suspended and (ii) reinstate, in whole or
in part, any of the obligations which were suspended.
 
(d) Notwithstanding anything herein contained to the contrary, if Mr. Cook is
removed and/or permanently prohibited from participating in the conduct of the
Holding Company's affairs by an order issued under section 8(e)(4) or 8(g)(1) of
the FDI Act (12 U.S.C. §1818(e)(4) or (g)(1)), all obligations of the Holding
Company under this Agreement shall terminate as of the effective date of the
order, but vested rights of the Holding Company and Mr. Cook shall not be
affected.
 
(e) Notwithstanding anything herein contained to the contrary, if the Holding
Company is in default (as defined in section 3(x)(1) of the FDI Act), all
obligations under this Agreement shall terminate as of the date of default, but
vested rights of the Holding Company and Mr. Cook shall not be affected.
 
(f) Notwithstanding anything herein contained to the contrary, all obligations
under this Agreement shall be terminated, except to the extent determined that
continuation of this Agreement is necessary for the continued operation of the
Holding Company: (i) by the Director of the Office of Thrift Supervision ("OTS")
or his designee, at the time the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Holding Company
under the authority contained in section 13(c) of the FDI Act; or (ii) by the
Director of the OTS or his designee at the time such Director or designee
approves a supervisory merger to resolve problems related to the operation of
the Holding Company or when the Holding Company is determined by such Director
to be in an unsafe or unsound condition. The vested rights of the parties shall
not be affected by such action.
 
If and to the extent that any of the foregoing provisions is not, or shall cease
to be, required by applicable law, rule or regulation, the same shall become
inoperative in the case of the Holding Company as though eliminated by formal
amendment of this Agreement.
 
Page 16 of 18

--------------------------------------------------------------------------------


 
Section 31. Section 409A of the Internal Revenue Code.
 
Mr. Cook and the Holding Company acknowledge that each of the payments and
benefits promised to Mr. Cook under this Agreement must either comply with the
requirements of Section 409A of the Code ("Section 409A") and the regulations
thereunder or qualify for an exception from compliance. To that end, Mr. Cook
and the Holding Company agree that (a) the payment described in Section 9(b)(i)
is intended to be exempt from Section 409A pursuant to Treasury Regulation
section 1.409A-1(b)(3) as payment made pursuant to the Holding Company’s
customary payment timing arrangement; and (b) the welfare benefits provided in
kind under section 9(b)(iii) are intended to be exempt from Section 409A as
welfare benefits pursuant to Treasury Regulation Section 1.409A-1(a)(5) and/or
as benefits not includible in gross income. In the case of a payment that is not
exempt from Section 409A, the payment shall not be made prior to, and shall, if
necessary, be deferred (with interest at the annual rate of 6%, compounded
monthly from the date of Mr. Cook’s termination of employment to the date of
actual payment) to and paid on the later of the earliest date on which Mr. Cook
experiences a separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and, if Mr. Cook is a specified employee (within the
meaning of Treasury Regulation Section 1.409A-1(i)) on the date of his
separation from service, the first day of the seventh month following Mr. Cook’s
separation from service. Furthermore, this Agreement shall be construed and
administered in such manner as shall be necessary to effect compliance with
Section 409A and shall be subject to amendment in the future, in such manner as
the Holding Company may deem necessary or appropriate to effect such compliance;
provided that any such amendment shall preserve for Mr. Cook the present value
of the payments due under this Agreement.


In Witness Whereof, the Holding Company has caused this Agreement to be executed
and Mr. Cook has hereunto set his hand, all as of the day and year first above
written.



/s/ Kyle C. Cook   Kyle C. Cook  

 
ATTEST:
 
North Central Bancshares, Inc.
       
By:  
/s/ Anita L. Cramer
 
By:  
/s/ David M. Bradley
Secretary
 
 
Name: David M. Bradley      
 
Title: President and CEO
[Seal]
     



Page 17 of 18

--------------------------------------------------------------------------------



STATE OF IOWA              )
            : ss.:
COUNTY OF POLK          )


On this __________ day of ___________, 2007, before me personally came Kyle C.
Cook, to me known, and known to me to be the individual described in the
foregoing instrument, who, being by me duly sworn, did depose and say that he
resides at the address set forth in said instrument, and that he signed his name
to the foregoing instrument.
 

 
Notary Public

 
STATE OF IOWA              )
            : ss.:
COUNTY OF POLK          )


On this __________ day of _______________, 2007, before me personally came
________________________, to me known, who, being by me duly sworn, did depose
and say that he resides at
________________________________________________________, that he is the
__________________________________ of North Central Bancshares, Inc., the Iowa
corporation described in and which executed the foregoing instrument; that he
knows the seal of said corporation; that the seal affixed to said instrument is
such seal; that it was so affixed by order of the Board of Directors of said
corporation; and that he signed his name thereto by like order.
 

 
Notary Public

 
Page 18 of 18

--------------------------------------------------------------------------------


 